Marian F. Penix, Judge, dissenting. The basis for the majority holding appears to be that the Workers’ Compensation Commission, in their opinion reversing the administrative judge, said “While there is the testimonial account of Willie Champion to suggest that the claimant was in pain on either January 6 or 7, 1976, its corroborative value is overcome by claimant’s failure to indicate for approximately five months following the reputed injury that he was suffering from a work related injury.” The Commission was saying that it was “approximately five months following the reputed injury” before there was documented medical evidence that he had sustained a work related injury. Because the claimant filed a formal claim on March 12, 1976, the majority appears to be holding that this is reversible error. I disagree. The Commission weighed all of the evidence before it. There was substantial evidence to support the Commission’s finding that the claimant had not suffered a compensable, work related injury. When the claimant kept a doctor’s appointment the day following the alleged injury, he did not mention the alleged injury. The claimant never reported his injury to his employer, as required by law. There is no objective medical evidence to substantiate the claimant’s complaints. Another basis for the majority holding appears to be that the Commission abused its discretion in not allowing John Forster’s affidavit to be admitted into evidence under the Commission’s own Rule 14. In Mohawk Rubber Co. v. Buford, 259 Ark. 614, 535 S.W. 2d 819 (1976) the court held that where the decision is based upon the application of the Commission’s own rules, the court will view it in deference to the Commission’s treatment of the rules. The Commission is empowered to make such rules and regulations for the administration of the Workers’ Compensation Law as may be found necessary [Ark. Stat. Ann. § 81-1343(9)]. Great weight should be accorded the findings of the Commission with reference to compliance with its rules and regulations, since it, being authorized to make them, is in a superior position to determine whether they have been complied with; and testimony must be weighed in its strongest possible light in favor of the Commission’s findings. I believe it is significant that although the Commission reversed the administrative judge in a 2-1 decision, the Commission ruled unanimously to deny the appellant’s motion to remand the case for additional testimony. If we force the Workers’ Compensation Commission to relax their own rules, the rules become meaningless. It is my belief that the decisions of the Arkansas Workers’ Compensation Commission and the Pulaski Circuit Court should be affirmed, therefore, I respectfully dissent.